DETAILED ACTION
Reasons for Allowance
Claims 6,8-10,12-13,16-18,23,26-28 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 6, 10, and 31, the prior art fails to anticipate and/or render obvious either solely or in combination: “a flexible tether arrangement containing an optical fiber drive shaft coupled to a rotational mechanical arrangement and connected to at least one portion of the entire outer periphery of the housing such that the housing is rotationally immobilized with respect to the flexible tether arrangement, the flexible tether arrangement having a second diameter that is smaller than the first diameter; wherein the optical fiber drive shaft is structurally connected to the diffractive optical element with the rotational mechanical arrangement configured to rotate the optical fiber drive shaft and the fiber first arrangement within the flexible tether arrangement to cause at least a portion of the reflective optical element and the diffractive optical element to rotate within the rigid capsule to direct an optical axis of the reflective optical element around a circumference of the capsule; and a video camera disposed within the housing and configured to capture video images.”
claims 8, 9, 12, 13, 16-18, 23, 26-28 and 30 depend upon allowable claims 6 and 10 and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793